Title: From Thomas Jefferson to James Currie, 11 January 1791
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia Jan. 11. 1791.

As you were so good as to assist me in the purchase of the horse from Mr. Braxton, I take the liberty of sending the inclosed under your cover, and of leaving it open for your notice. I have ventured to trouble you with the taking in and cancelling my promisory note.
You will have seen in the public papers a letter of the D. of Leeds as is said, announcing peace. This is the only scrip from Europe to this effect, and it has stood alone this fortnight or three weeks without confirmation or contradiction.
The farmers here are probably unreasonable in refusing the market price (a French crown) for their wheat. However the prospect in Europe is not as unfavorable as the mercantile extracts pretend. There will be a want of wheat in France at a reasonable price. The price in Marseilles is very good, and likely so to continue, as the house of Cathalan authorize me to assure. A great demand from the same country for tobacco must come a little sooner or a little later. It would have come by this time had it been decided who is to buy. With sentiments of the sincerest esteem I am Dear Sir your affectionate friend & servt,

Th: Jefferson

